Citation Nr: 0630297	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 1998, 
for the award of a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to service connection under 38 U.S.C.A. 
§ 1151 for a cardiovascular disability.  

3.  Entitlement to service connection under 38 U.S.C.A. 
§ 1151 for anxiety reaction.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, independent 
agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The veteran served on active duty from September 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran a total 
disability rating based on individual unemployability (TDIU), 
effective from June 4, 1998.  He responded with a timely 
Notice of Disagreement regarding the effective date assigned 
for this award, and subsequently perfected his appeal upon 
the filing of a timely substantive appeal.  

This appeal also arises from a July 2004 RO rating decision 
which denied the veteran entitlement to service connection 
under 38 U.S.C.A. § 1151 for a cardiovascular disability and 
anxiety reaction.  These issues were also subsequently 
perfected on appeal.  In June 2006 the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

The veteran's service connection claim under 38 U.S.C.A. 
§ 1151 for anxiety reaction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Effective June 4, 1998, the veteran was awarded service 
connection, with a 70 percent initial rating, for post-
traumatic stress disorder, resulting in a combined disability 
rating of 70 percent for his service-connected disabilities.  

2.  The veteran's cardiovascular disability and related 
complications (including hypotension) were not proximately 
caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA, or by an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 4, 
1998, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  

2.  The requirements for compensation under 38 U.S.C.A § 1151 
for a cardiovascular disability are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran , as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letters issued in July and 
December 2003, January 2004, and March and April 2006.  In 
addition, these documents provided the veteran with specific 
information relevant to the his claims.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the local VA medical centers where he has received 
treatment.  His Social Security Administration medical 
records have also been obtained.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters noted above, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, while the July 2003 RO letter 
notified the appellant of the evidence required to 
substantiate his claims prior to the initial April 2003 
rating decision, subsequent actions by VA cured any possible 
procedural defect resulting therein.  The aforementioned 
informational letters to the veteran specifically explained 
to the appellant what the evidence must show in order to 
establish entitlement to the benefits claimed, and his claims 
were reconsidered on several occasions by the RO as late as 
2005.  Furthermore, although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims, 
the Board finds that he has been notified of the need to 
provide such evidence.  See 38 C.F.R. §  3.159(b)(1).  The 
AOJ's letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the SOC and subsequent SSOCs contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and 
subsequently he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal within a March 
2006 letter.  Thus, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

I. Earlier effective date

The veteran seeks an effective date prior to June 4, 1998, 
for the award of a total disability rating based on 
individual unemployability.  Except as otherwise provided for 
in circumstances not applicable to this case, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original or 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2006).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2006).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  If the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a) are not met, an extra- schedular 
rating is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2006).  

In the present case, the veteran was awarded an effective 
date of June 4, 1998, as this was the date he met the 
schedular criteria under 38 C.F.R. § 4.16(a) for a total 
disability rating based on individual unemployability; his 
award of service connection, with a 70 percent initial 
rating, for post-traumatic stress disorder was also effective 
from June 4, 1998.  Prior to that date, the veteran had no 
disability rated 60 percent or more, or a combined rating of 
70 percent or more.  Also, the evidence does not establish 
that the veteran was rendered unemployable due solely to his 
service-connected disabilities prior to that date, indicating 
a total rating was not warranted under 38 C.F.R. § 4.16(b).  
Prior to June 4, 1998, the veteran was service-connected only 
for post-operative residuals of a knot excision of the left 
foot, rated noncompensable.  Thus, because the veteran did 
not become eligible for a total rating prior to June 4, 1998, 
an earlier effective date cannot be assigned in the present 
case, as this was the earliest date entitlement arose.  The 
Board notes that while the veteran has recently voiced some 
disagreement regarding the effective date assigned his 
service connection award for post-traumatic stress disorder, 
that issue has not been perfected on appeal and is not before 
the Board.  

Overall, the veteran has not established entitlement to an 
effective date earlier than June 4, 1998, for the award of a 
TDIU.  As a preponderance of the evidence is against the 
award of an earlier effective date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



II. Service connection under 38 U.S.C.A. § 1151

The veteran seeks service connection under 38 U.S.C.A. § 1151 
for a cardiovascular disability.  38 U.S.C.A. § 1151 provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  However, the qualifying 
disability or death must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2006).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b) (2006).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1) (2006).  

According to the veteran's assertions, VA medical personnel 
improperly treated his residuals of an August 1998 myocardial 
infarction, resulting in additional cardiovascular impairment 
for which he seeks service connection under 38 U.S.C.A. 
§ 1151.  He also alleges an anxiety reaction secondary to 
aggravation of cardiovascular disability.  

According to VA medical treatment records, the veteran was 
hospitalized at a VA medical center several days in August 
1998 following an episode of chest pain.  A myocardial 
infarction was diagnosed, and a cardiac catheterization was 
performed.  He was discharged that same month to be followed 
on an outpatient basis.  VA outpatient clinical notations 
indicate that on November 2, 1998, he "want[ed] to stop 
nitro patch because of headaches."  He reported a decrease 
in his original cardiac symptoms.  Based on the veteran's 
request, his nitroglycerin patch was discontinued in favor of 
Isordil three times per day.  On November 16, 1998, the 
veteran came to the VA medical center emergency room 
following a presyncopal episode that same day while driving 
his car.  However, he denied passing out.  The impression was 
of hypotension possibly secondary to medication.  
Discontinuation of Isordil was recommended.  

In support of his claim, the veteran submitted an August 2001 
written statement from T.H.D., M.D., a private physician who 
had treated the veteran since 1984.  Dr. D. repeated the 
veteran's assertions that he suffered an acute reaction 
following his use of Isordil in November 1998.  However, 
according to Dr. D.'s account, the veteran reported losing 
consciousness at that time, and driving his car into 
someone's lawn.  In Dr. D.'s opinion, this experience created 
additional anxiety in the veteran and "compounded [his] 
PTSD."  

Even assuming the veteran's November 1998 episode was related 
to the use of Isordil, he has not demonstrated the 
prescription of such medication by his VA physician was 
careless, negligent, lacking in proper skill, erroneous in 
judgment, or otherwise indicative of fault on VA's part in 
furnishing medical care, as opposed to an unforeseeable 
reaction to medication.  No medical evidence of record 
indicates Isordil was improperly prescribed in the veteran's 
situation.  Even the August 2001 written statement by the 
veteran's private physician does not suggest VA was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in failing to predict 
such a reaction to this medication.  In the absence of any 
such evidence of fault by VA, service connection for a 
cardiovascular disability under 38 U.S.C.A. § 1151 must be 
denied.  

While the veteran and his representative have alleged that 
his cardiovascular disability is the result of VA treatment, 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence with regard to the 
foreseeability of the disability or fault on the part of VA.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that since the fault and foreseeability 
elements have not been established, the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 must be denied.  
Loving v. Nicholson, 19 Vet. App. 96 (2005).  As a 
preponderance of the evidence is against the award of 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Entitlement to an effective date earlier than June 4, 1998, 
for the award of a total disability rating based on 
individual unemployability is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a cardiovascular disability is denied.  


REMAND

As was noted above, the RO denied entitlement to service 
connection under 38 U.S.C.A. § 1151 for anxiety reaction 
within the July 2004 rating decision.  The veteran responded 
by filing a November 2004 Notice of Disagreement which 
identified the issues he wished to appeal as "heart 
condition and anxiety."  (Emphasis added.)  However, this 
issue was not noted within the October 2005 Statement of the 
Case.  Accordingly, a remand is required in order for the RO 
to provide the veteran a Statement of the Case on this issue.  
The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement has been timely filed, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue a Statement of the 
Case regarding the issue of entitlement to 
service connection under 38 U.S.C.A. 
§ 1151 for anxiety reaction.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should these 
issues be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


